United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                     March 27, 2007
                          FOR THE FIFTH CIRCUIT
                          _____________________                  Charles R. Fulbruge III
                                                                         Clerk
                              No. 06-20770
                            Summary Calendar
                          _____________________

DUFFY & McGOVERN ACCOMMODATION SERVICES,

                                                     Plaintiff - Appellee,

                                      versus

QCI MARINE OFFSHORE, LLC,

                                             Defendant - Appellant.
_________________________________________________________________

            Appeal from the United States District Court
        for the Southern District of Texas, Houston Division
                        USDC No. 4:05-CV-2360
_________________________________________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     QCI Marine Offshore, LLC (“QCI”) appeals the district court’s

order applying the doctrine of collateral estoppel to enjoin QCI’s

state court lawsuit against Duffy & McGovern Accommodation Services

(“DMAS”).      Finding   that   the   district   court   did   not   abuse    its

discretion, we affirm.

         This case is before us for a second time.             The facts and

procedural history are set forth in our previous opinion.               Duffy &

McGovern Accommodation Services v. QCI Marine Offshore, Inc., 448

F.3d 825 (5th Cir. 2006).       In the first appeal, we considered whether

the district court’s order upholding the validity of the forum


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
selection       clause   and    dismissing     the   breach     of    contract   action

precluded QCI from pursuing the same claims against DMAS in state

court.        We concluded that the requirements for collateral estoppel

were met as a matter of law, and remanded to the district court for

the discretionary determination whether the doctrine could fairly be

applied in this case.           QCI, 448 F.3d at 831.      On remand, the district

court        concluded   that    there   was   no    bar   to   the   application   of

collateral estoppel and enjoined the parties from proceeding in state

court.

        On appeal, QCI argues that fairness considerations preclude the

application of collateral estoppel in this case.                 QCI maintains that

DMAS manipulated the judicial system and wasted judicial resources by

seeking relief in federal court after attempting to defend its case

unsuccessfully in state court. The record makes clear, however, that

this course of action was forced by QCI’s attempt to undercut an

adverse ruling by the federal court by initiating a second state

court lawsuit, rather than pursuing its federal appeal.                    We find no

abuse of discretion.**

        The judgment of the district court is

                                                                            AFFIRMED.




        **
        QCI also argues that this court erred in its determination
that the Texas state court’s decision denying DMAS collateral
estoppel barred the federal courts from considering this argument.
“Absent an intervening Supreme Court or en banc decision or a change
in the statutory law, we are bound to follow the prior panel’s
decision.” United States v. Anderson, 853 F.2d 313, 320 (5th Cir.
1988). This argument is therefore foreclosed.

                                           2